PER CURIAM.
Based on the State’s concession that the judgment below must be corrected, we reverse and remand for the following corrections to the judgment and sentence:
1. $50 of the public defender’s fee shall be removed.
2. The violations of probation shall be removed from the judgment as additional counts.
3. The judgment shall be corrected to show that appellant did not plead guilty to the violation.
Finally, although the issue may not have been properly preserved, it is suggested that the court enter a written order designating the reason for the finding of violation of probation.
REVERSED AND REMANDED
PALMER, LAWSON, JJ., and HARRIS, C. M., Senior Judge, concur.